         Case 1:20-cv-03010-APM Document 38 Filed 11/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA

 Google LLC,

                               Defendant.



                                NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE THAT the undersigned, of the law firm of Cohen & Gresser

LLP, is admitted to practice in this court and is hereby entering an appearance as counsel of

record for non-party Duck Duck Go, Inc. in the above- captioned matter.




Dated: November 17, 2020                     Respectfully submitted,

                                             By:    /s/ Melissa H. Maxman

                                             Melissa H. Maxman (D.C. Bar No. 426231)

                                             COHEN & GRESSER LLP

                                             2001 Pennsylvania Ave, NW
                                             Suite 300
                                             Washington, DC 20006
                                             Tel: (202) 851-2070
                                             Fax: (202) 851-2081
                                             Email: mmaxman@cohengresser.com

                                             Attorney for non-party Duck Duck Go, Inc.
